                                                                                                        United States District Court
                                                                                                           Southern District of Texas

                                                                                                              ENTERED
                                                                                                          November 30, 2018
                                   UNITED STATES DISTRICT COURT
                                                                                                           David J. Bradley, Clerk
                                    SOUTHERN DISTRICT OF TEXAS
                                      CORPUS CHRISTI DIVISION

KENNETH SCOTT,                                               §
                                                             §
              Plaintiff,                                     §
VS.                                                          §    CIVIL ACTION NO. 2:17-CV-382
                                                             §
ISAAC KWABENA KWARTENG, et al,                               §
                                                             §
              Defendants.                                    §

                      ORDER AND OPINION DENYING PLAINTIFF’S
                   SECOND MOTION FOR APPOINTMENT OF COUNSEL

           Plaintiff Kenneth Scott, who is a prisoner in the Texas Department of Criminal

Justice, Criminal Institutions Division (TDCJ-CID) and is currently housed at the

McConnell Unit in Beeville, Texas, has filed this prisoner civil rights action. Pending

before the Court is Plaintiff’s Second Motion Appointment of Counsel. (D.E. 42).1

           In this action, Plaintiff sues the following individual defendants: (1) Dr. Isaac

Kwabena Kwarteng; (2) Charge Nurse Tanya Lawson; and (3) Senior Warden Philip

Sifuentes. Plaintiff claims that Defendants’ actions amount to deliberate indifference to

his health and safety in violation of the Eighth Amendment. Plaintiff further claims that

certain defendants retaliated against him by intentionally delaying medical care to

Plaintiff.

           On April 20, 2018, the undersigned ordered Plaintiff’s complaint to be served on

each defendant. (D.E. 14). Defendants subsequently have filed two motions to dismiss.



1
    Plaintiff’s first motion for appointment of counsel was denied without prejudice until after screening. (D.E. 9).
1/3
(D.E. 15, 17). Plaintiff has responded to both motions. (D.E. 25, 26). Plaintiff seeks the

appointment of counsel to assist him in litigating his claims in this case. (D.E. 42).

       In Bounds v. Smith, the Supreme Court held that a prisoner's constitutional right of

access to the courts requires that the access be meaningful; that is, prison officials must

provide pro se litigants with writing materials, access to the law library, or other forms of

legal assistance. Bounds v. Smith, 430 U.S. 817, 829 (1977). There is, however, no

constitutional right to appointment of counsel in civil rights cases. Akasike v. Fitzpatrick,

26 F.3d 510, 512 (5th Cir. 1994); Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982).

Further, Bounds did not create a “free-standing right to a law library or legal assistance.”

Lewis v. Casey, 518 U.S. 343, 351 (1996). It is within the court's discretion to appoint

counsel, unless the case presents “exceptional circumstances,” thus requiring the

appointment. 28 U.S.C. § 1915(e)(1); Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).

       A number of factors should be examined when determining whether to appoint

counsel. Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261-62 (5th Cir. 1986) (citing

Ulmer v. Chancellor, 691 F.2d 209 (5th Cir. 1982)). The first is the type and complexity

of the case. Id. Plaintiff’s claims presented in this case are not complex.

       The second and third factors are whether the plaintiff is in a position to adequately

investigate and present his case. Id. Plaintiff’s various pleadings filed in this case,

including his responses to the pending motions to dismiss, reveal that he understands his

claims and is in a position to investigate and present his case.

       The fourth factor which should be examined is whether the evidence will consist

in large part of conflicting testimony so as to require skill in the presentation of evidence
2/3
and in cross-examination. Id. Examination of this factor is premature because the case

has not yet been set for trial and motions to dismiss are now pending before the Court.

      Plaintiff has not shown that exceptional circumstances require the appointment of

counsel at this time. In addition, there is no indication that appointed counsel would aid

in the efficient and equitable disposition of the case. The Court has the authority to

award attorneys’ fees to a prevailing plaintiff. 42 U.S.C. § 1988.        Plaintiff is not

prohibited from hiring an attorney on a contingent-fee arrangement. Plaintiff’s motion

for appointment of counsel (D.E. 42) is DENIED without prejudice at this time. This

order will be sua sponte reexamined as the case proceeds.

      ORDERED this 29th day of November, 2018.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE




3/3
